Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/226034, Instrument and Music Stand, filed 4/8/2021.  Claims 1-13 are pending.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 200 and 1000 have both been used to designate a tang receptor that appear to be the same.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100, 2012.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6, 7, 11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claims 6 and 11:
-It is claimed that each geared hinge comprises “at least two hinge parts with opposing faces” to have a magnet positioned therein. This is unclear since the drawings only teach the hinges having two hinge parts with opposing faces for magnets, and therefore since “at least two” suggests more than two hinge parts, it is unclear what the hinge configuration would be.

Regarding Claims 7 and 13:
-It is unclear if “an attachment tang” is referring to the attachment tang previously claimed, or an additional tang.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2005/0016354 (Kent).

Regarding Claim 1, Kent teaches an instrument and music stand, comprising: 
a base assembly (12/13) having a plurality of legs (13); 
5a rod (11) projecting up from the base assembly; 
at least one attachment tang (35 or 36; Figure 3) pivotally attached (via 30/21/15; Figure 1, 3) with the rod (11); and 
a tang receptor (31 or 32) formed to selectively attach with the at least one attachment tang (Figure 3 teaching 4 tang receptors 31,31,32,32) each receiving an attachment tang (35 or 36).

Regarding Claim 12, Kent teaches the instrument and music stand as set forth in Claim 1, wherein the at least one attachment tang includes three attachment tangs (four tangs taught 35,35,36,36) connected with a tang plate (30; Figure 3), the tang plate being pivotally connected with the rod (see Figures 6 and 7 depicting the plate which is labeled 66 in these views as pivoting with respect to the rod).


Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2015/0115123 (Ng).

Regarding Claim 1, Ng teaches an instrument and music stand, comprising: 
a base assembly having a plurality of legs (118); 
5a rod (106/108/110) projecting up from the base assembly; 
at least one attachment tang (122; Figure 7) pivotally attached with the rod (via 142; Figure 8; para [0030]); and 
a tang receptor (125) formed to selectively attach with the at least one attachment tang (Figures 1 and 7; para [0031]).  

Regarding Claim 2, Ng teaches the instrument and music stand as set forth in Claim 1, wherein the at least one 10attachment tang (122) includes a pair of side recesses (128,130; Figure 7) and wherein the tang receptor (125) is formed to selectively attach with the at least one attachment tang by locking against the pair of side recesses (via 124,126; Figure 7; para [0031]).

Regarding Claim 9, Ng teaches the instrument and music stand as set forth in Claim 1, further comprising a 10music holder (102) affixed with the tang receptor (125; Figure 7; para [0028]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of US 5,979,856 (Hsu), and further in view of US 498,564 (Morris).
	
Regarding Claim 10, Ng teaches the instrument and music stand as set forth in Claim 9, but does not specifically teach wherein the music holder has two halves that are hingedly connected with one another by a pair of geared hinges.  However, Hsu, which is also drawn to a music stand with a base assembly (1) and rod (2) pivotably supporting a music holder (3), further teaches that the music holder (3) has two halves (31,32; col 2, ln 32-33) that are hingedly connected with one another by a pair of hinges (323; col 2, ln 41-45, ln 58-61).  Additionally, Morris, which is drawn to pivotably attaching two planar writing portions (1,2) so the portions may be level during use, teaches that the hinges (3) are geared hinges in order for the strain to be placed upon the hinges rather than the connecting screws of the hinges (col 1, ln 11-22; col 2, ln 64-72, ln 84-89).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a hinged music rest as taught by Hsu in order to allow the music rest to be collapsed and the size be effectively reduced for storage or transport, and to further use geared hinges as taught by Morris, since this allows the music rest to retain a level rest during use in which the strain is placed on the hinges, and not on the attaching screws of the hinge therefore preventing damage to the attachment.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ng, Hsu, and Morris, and further in view of US 4,953,261 (Lyons).

Regarding Claim 11, Ng, Hsu, and Morris combined teach the instrument and music stand as set forth in Claim 10, and Morris teaches wherein each geared hinge comprises at least two hinge parts (5,5) with opposing faces (as depicted in Figures 1 and 2). Morris does not specifically teach that the opposing faces each have a magnet positioned therein. However, Lyons, which is also drawn to foldable hinged panels having opposing faces on the hinged portion (Figure 6 showing use position in solid line), further teaches that each of the opposing faces have a magnet (64,66; Figure 6) positioned therein to hold the panels together when they butt together (col 5, ln 34-41).
Therefore, since Morris teaches keeping the panels level with respect to each other, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use magnets on the opposing faces of the geared hinges of Morris in order to keep the panels level with respect to each other and prevent accidental movement or folding of the music board.
	
Allowable Subject Matter
Claim 3-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form. 
US 2003/0052237 (Yu) and US 5,564,661 (Gershon) both teach a music stand with base assembly, rod, and pivotable tang received in a tang receiver attached to a music holder.
US 7,099,148 (Lee) teaches a tang with side recesses, received in a tang receiver having detents that engage the side recesses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632